DETAILED ACTION
Status of Claims
	Claims 1-20 are pending.
	Claims 15-20 are withdrawn from consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 April 2021 has been entered.

Status of Objections and Rejections
	All previous grounds of rejection have been withdrawn in view of Applicant’s amendment.  New grounds of rejection are necessitated by amendment. 




Claim Objections
Claim 1 is objected to because of the following informalities:  the phrase “to obtain a smoothed surface from the interior surface” may be more appropriately written as “to obtain a smoothed surface on the interior surface”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claimed “a remover configured to completely remove the electrode from within the internal passage after the smoothed interior surface is obtained, the remover comprising a corrosion resistant coating…” is indefinite because it is unclear what the metes and bounds of the claim include.  The claimed remover comprising a corrosion resistant coating is indefinite because the corrosion resistant coating is on the workpiece (i.e. the material being worked upon).  It is unclear how the remover is part of the claimed system and also a corrosion resistant coating on the workpiece is part of the system.  It is unclear what the remover is inclusive of in part because the instant specification and claims indicate that the remover may 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1- 3, 5-6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carter et al. (US 2015/0001093), in view of Fernihough et al. (US 2001/0048972) and in view of Banham et al. (WO 2005/054547). 
Regarding claim 1, Carter discloses a system for electrochemical machining of a component (title = a system for machining a workpiece), the system comprising:
An electrode (116) located within an internal passage (112) and electrically isolated from the component (abstract, [0017]-[0018]);
An electrolyte supply (e.g. 316) configured to supply an electrolyte (314) in a gap between the electrode and the component [0016], [0029]-[0031];
A power supply (304) configured to supply a voltage between the electrode and the component to facilitate smoothing the interior surface (abstract, [0028]); and
A remover (ECM system; 300) (e.g. reversing the polarity using ECM, [0032]) for completely removing the electrode from within the internal passage after smoothing the interior surface.  
Carter discloses the claimed invention as applied above.  Carter discloses the system comprising an etching solution of the system (300) (i.e. to carry out electrochemical machining removal of the electrode).  Carter does not disclose the remover comprising a corrosion resistant coating.
Fernihough discloses a system comprising a shielding coating (7) of wax to selectively protect the inner surface of a gas turbine component (1) during an electrolytic process.  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a system comprising a corrosion resistant coating such as wax because Fernihough teaches that inner surfaces of gas turbine components can be selectively shielded from a galvanic process.  It would have been obvious to produce the system of Carter with a shielding material such as wax in order to selectively preserve the treated surface (i.e. smoothed surface) during removal of the electrode.  The disclosures of Carter [0016] and Fernihough (title) overlap within the field of electrolytically treating engine components such as turbines and their internal surfaces.
The combination of Carter and Fernihough do not disclose the claimed corrosion resistant coating being a build up form a slurry or an aqueous solution deposit on the smoothed interior surface.  It is noted that the claimed corrosion resistant coating being on the smoothed interior surface is inclusive of the claimed method steps which do not further limit the claimed system.  Further, the phrase is directed towards the material worked upon which does not further limit the claimed system (MPEP § 2115).  The phrasing is indefinite as described above.  
Banham is herein cited for teaching that a wax is an art recognized equivalent for PMMA (= aqueous solution deposit) as a masking material in the field of engines (abstract).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skilled in the art to produce a system comprising an aqueous solution deposit because Banham discloses that a PMMA coating may be applied as a protective mask.  It would have been obvious to simply substitute the wax of Fernihough with the PMMA of Banham for producing the same or similar predictable result.  
Regarding claim 2, Carter discloses wherein the electrode (116) is positioned within the internal passage (112) (Figure 1, [0024]).  The claimed “formed…using an additive manufacturing apparatus” is directed towards the process of forming the electrode and does not further limit the claimed electrode of the system.  Moreover, Carter discloses forming the electrode by additive manufacturing [0024].  The removal of the electrode of Carter is carried out by electrochemical machining which intrinsically includes an etching electrolyte [0032].  Regarding the claimed “after the electrolyte is removed…the electrode within the internal passage being completely dissolved by the etching solution” is directed towards claim language of the manner of operating the claimed system which does not further limit the claimed system (MPEP § 2114 II.).  The wax shield of Fernihough or PMMA of Banham provides the necessary shielding to prevent contact.  
Regarding claim 3, Carter in view of Fernihough and Banham disclose the claimed system as described above.  The method steps claimed including “is configured to protect…configured to be removed…after the etching solution is removed” is directed towards the manner of operating the claimed system and does not further limit the claimed system (MPEP § 2114 II).  The act of removal is not required.  Moreover, Fernihough discloses applying and removing the wax [0006].  
Regarding claim 5, the claimed removal is not required as it is directed towards the manner of operating the claimed system.  The claim language is directed towards a process of heating or etching.  The claimed system is not structurally limited by the claimed process of removal or heating.  Moreover, Fernihough discloses removal by heating [0027].  Banham discloses the use of PMMA (= aqueous solution deposit).  
Regarding claim 6, Carter discloses wherein the electrode (116) is a solid electrode [0018].  
Regarding claim 14, Carter discloses the claimed invention as applied above.  Carter discloses forming at least one electrode (abstract) which indicates that more than one electrode may be present.  Further the duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP § 2144.04 VI B).  It would have been obvious to dispose the plurality of electrodes within the internal passage and configure the power supply to connect with each of the electrodes.  The remaining claim language is directed towards the manner of operating the claimed system and does not further limit the claimed system.  For example, complete removal of the electrodes is directed towards the manner of operating the claimed system (MPEP § 2114 II.).
Claims 1, 3-4, 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2008/0230396) in view of Watson et al. (US 2013/0299339).
Regarding claim 1, Lee discloses a system (title), comprising:
An electrode (100) located within a hole (102) and isolated from the airfoil (104) (i.e. at least one insulated section, abstract);
An electrolyte flowing between the electrode and the airfoil [0010];
A power supply to facilitate electrochemical machining including smoothing [0010], [0018];
A remover (i.e. ECM system) (i.e. upon completion of the hole treatment process, the electrode is removed in order to utilize the cooling holes of the airfoil, [0002]).
Lee discloses the claimed invention as applied above.  Lee does not disclose the ECM system comprising a corrosion resistant coating.  Although the claim is indefinite as described 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skilled in the art to apply a corrosion resistant coating such as a slurry because Watson discloses providing a slurry coating as a protective layer for the component.  
Regarding claim 3, Lee in view of Watson disclose the claimed system as described above.  The method steps claimed including “remover is configured to protect…configured to be removed…after the etching solution is removed” is directed towards the manner of operating the claimed system and does not further limit the claimed system (MPEP § 2114 II).  
Regarding claim 4, Watson discloses a protective laying comprising a slurry (claim 14).  
Regarding claim 7, since the electrode of Lee is inserted into the hole, it has the claimed flexibility.  Further, the claimed term ‘flexible’ does not required a specified degree of flexibility. The electrode of Lee includes end portions that read on the claimed leader which are capable of being pushed or pulled.  The phrase “after the electrolyte is removed” is claim language directed towards the manner of using the claimed system which does not further structurally limit the claimed system (MPEP § 2114 II.).  
Regarding claim 8, Lee discloses wherein the hole has a first and second cross-section that vary in size [0016].  It is further noted that the claimed internal passage is directed towards the workpiece which does not further limit the claimed system (MPEP § 2115).  
Claims 9-11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2008/0230396), Watson et al. (US 2013/0299339) and in further view of Burger et al. (DE 102012102325). 
Regarding claim 9, Lee in view of Watson discloses the claimed invention as applied above. Lee discloses the electrode (100) comprising a plurality of conductive and non-conductive regions (abstract).  Lee is silent in regards to the makeup of the electrically conductive portions, therefore in order to practice the invention of Lee one of ordinary skill in the art would necessarily look to the art for workable electrode materials and arrive at the teachings of Burger. In the same or similar field of electrochemical machining, Burger discloses wherein an electrode body has an electrically conductive coating applied to carry out precise machining (abstract).  Before the effective filing date of the claimed invention, one of ordinary skill in the art would necessarily look to the art for electrode compositions and arrive at a reference such as Burger which teaches that an electrode may be formed in part of an electrically conductive coating. Regarding the claimed stripes, the conductive and non-conductive areas of Lee are formed in stripe-like manner (Figure 1).  Regarding the claimed “wherein the first portions and the second portions are formed together…” the claim language is directed towards the process of forming the conductive areas and does not further limit the claimed system.  The conductive or uninsulated regions (110) of Lee are coupled together with the other uninsulated regions and the insulated sections (108).  
Regarding claim 10, the plurality of uninsulated sections (110) of Lee are not next to each other, however, Lee teaches that the sections (108, 110) may be variably selected positions based on the intended function of the electrode, therefore at the time of the invention it would 
Regarding claim 11, the phrase “the first portions…are sized to provide electrical isolation between the electrode and the workpiece” does not require a particular size.  The electrode portions or sections of Lee are isolated from the workpiece (Figure 1).  Lee teaches wherein the electrode is formed on insulated sections.  Given the insulating sections formed with conductive sections, the coating of electrically conductive material as described by Burger may be formed on the insulating portions to produce the electrode with both sections.  The usage of the terms “first portions” and “second portions” is particularly broad. 
Regarding claim 13, Burger discloses electroplating metal as the electrode material (page 4).     
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2008/0230396), in view of Watson et al. (US 2013/0299339), in view of Burger et al. (DE 102012102325) and in further view of Tacussel (FR 2469202).
Regarding claim 12, Lee, Watson and Burger disclose the claimed invention as applied above.  The combination fails to disclose wherein each of the first portion is made from a rigid plastic material, and each of the second portions is made from a soft plastic material. 
Tacussel discloses wherein an electrode may be produced with a binder material including a hard or flexible plastic to produce the desired electrochemical characteristics and mechanical and physical properties (page 3, page 9).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a system comprising soft and rigid plastic material for electrodes because Tacussel teaches that electrodes can be produced with hard or flexible plastic 

Response to Arguments
Applicant's arguments filed 22 April 2021 have been fully considered.  It is noted that no new arguments were presented with the request for continued examination.  Regarding the arguments on pages 8-14 directed towards the previous grounds of rejection, the previous grounds of rejection of have been withdrawn in view of Applicant’s amendment.  New grounds of rejection are necessitated by amendment. It is further noted that the claimed “remover…on the smoothed interior surface” is indefinite as described above.  The claimed remover comprising a corrosion resistant coating is indefinite because the corrosion resistant coating is on the workpiece.  It is unclear how the remover is part of the claimed system and also a corrosion resistant coating on the workpiece is part of the system.  It is unclear what the remover is inclusive of in part because the instant specification and claims indicate that the remover may optionally include a number of different elements [0047], [0055], claim 7, etc.  It is unclear what constitutes the remover.  The scope of the claim is so broad that it is undefined.  





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE S WITTENBERG whose telephone number is (571)270-7594.  The examiner can normally be reached on Monday - Friday, 7:00 am -4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.